Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered June 12, 2009, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, we disagree. There is at least one issue of arguable merit pertaining to the validity of the guilty plea ultimately accepted by County Court (see CPL 220.50 [1]). Accordingly, without passing judgment on the ultimate merit of this issue, we grant counsel’s application and assign new counsel to address this issue and any others that the record may disclose (see People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.